Exhibit 10.25

 


CONFIDENTIAL TREATMENT REQUESTED


 


EXCLUSIVE DISTRIBUTION AGREEMENT


 

 

between

 

 

MACROPORE BIOSURGERY, INC

 

a Delaware Corporation

 

(“MacroPore”)

 

 

and

 

 

SENKO MEDICAL TRADING CO.

 

a Japanese Corporation

 

(“Senko”)

 

 

--------------------------------------------------------------------------------

***         Certain confidential portions of this Exhibit were omitted by means
of blackout of the text (the “Mark”).  This Exhibit has been filed separately
with the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 

--------------------------------------------------------------------------------


 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

TABLE OF CONTENTS

 

Section

 

 

 

 

1.

Certain Definitions

 

 

1.1

Affiliate of Senko

 

 

1.2

Commercialization

 

 

1.3

Commercialization Date

 

 

1.4

Field of Use

 

 

1.5

Gross Annual Sales

 

 

1.6

Products

 

 

1.7

Spinal Field

 

 

1.8

Territory

 

 

 

 

 

2.

Distributorship

 

 

2.1

Exclusive Appointment

 

 

2.2

Acceptance of Exclusive Appointment

 

 

2.3

Payment for Distribution rights

 

 

2.4

Competing Products

 

 

2.5

Independent Contractor

 

 

2.6

Promotional Duties

 

 

 

 

 

3.

Minimum Purchases and Sales of Products

 

 

3.1

Minimum Purchase Requirements

 

 

3.2

Minimum Product Sales

 

 

3.3

Reductions in Quota

 

 

3.4

Samples

 

 

 

 

 

4.

Payment for Products, Terms & Restrictions

 

 

4.1

Product Prices

 

 

4.2

Payment Terms

 

 

4.3

Purchase Orders

 

 

4.4

Senko’s Forecasts

 

 

4.5

Invoices

 

 

4.6

Late Payment

 

 

4.7

Exchange Control Restrictions

 

 

4.8

Production and Supply of Products

 

 

4.9

Product Packaging

 

 

4.10

Title and Risk of Loss

 

 

4.11

United States Export Controls

 

 

4.12

Product Changes

 

 

 

 

 

5.

Payments in The Form of a Royalty

 

 

i

--------------------------------------------------------------------------------


 

 

5.1

Payments in The Form of a Royalty

 

 

5.2

Quarterly Royalty Reports

 

 

5.3

Quarterly Royalty Fee Payments

 

 

5.4

Document Retention

 

 

5.5

Document Inspection

 

 

 

 

 

6.

Regulatory Matters

 

 

6.1

MacroPore Responsibilities

 

 

6.2

Senko Responsibilities

 

 

6.3

Regulatory Filing Milestone

 

 

6.4

Regulatory Clearance Milestone

 

 

 

 

 

7.

Examination and Audit of Senko Information

 

 

7.1

Accounting Cooperation

 

 

 

 

 

8.

Representations and Warranties of Senko

 

 

 

 

 

9.

Representations and Warranties of MacroPore

 

 

 

 

 

10.

Confidential Information

 

 

10.1

Definition

 

 

10.2

Non-Disclosure

 

 

10.3

Injunctive Relief

 

 

 

 

 

11.

Warranty

 

 

 

 

 

12.

Trademarks

 

 

12.1

MacroPore’s Marks

 

 

12.2

Use of MacroPore’s Marks by Senko

 

 

12.3

Acknowledgment of Ownership

 

 

12.4

Form of Use

 

 

12.5

Submissions

 

 

12.6

Registration

 

 

12.7

Infringement Information

 

 

12.8

Termination of Use

 

 

 

 

 

13.

Patent Ownership and Rights to Inventions

 

 

13.1

No Ownership By Senko

 

 

13.2

New Inventions/Improvements

 

 

13.3

Obligations of Employees

 

 

 

 

 

14.

Infringement of Third Party Rights

 

 

14.1

Patent Rights

 

 

14.2

Ownership

 

 

14.3

Protection of MacroPore’s Intellectual Property and Improvements

 

 

ii

--------------------------------------------------------------------------------


 

15.

Third Party Infringers

 

 

 

 

 

16.

Claims

 

 

16.1

Product Liability Claims

 

 

16.2

Notice from Senko

 

 

16.3

Indemnification by Senko

 

 

16.4

Indemnification by MacroPore

 

 

 

 

 

17.

Insurance

 

 

 

 

 

18.

Term

 

 

 

 

 

19.

Termination

 

 

 

 

 

20.

Effect of Termination

 

 

20.1

Effect of Full Termination

 

 

20.2

Effect of Partial Termination

 

 

 

 

 

21.

Excusable Delays

 

 

 

 

 

22.

General Provisions

 

 

22.1

Successors and Assigns

 

 

22.2

Notices

 

 

22.3

Governing Law

 

 

22.4

Resolution of Disputes

 

 

22.5

Headings

 

 

22.6

Construction

 

 

22.7

Waiver and Amendment

 

 

22.8

Severability

 

 

22.9

Cooperation

 

 

22.10

Counterparts

 

 

22.11

Entire Agreement

 

 

 

 

 

Schedules

 

 

 

 

 

 

12

Trademarks

 

 

22.2

Addresses

 

 

iii

--------------------------------------------------------------------------------


 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into effective as of the date the last party hereto signs as shown on the
signature page (“Effective Date”), and is by and between MacroPore Biosurgery,
Inc., a Delaware corporation (“MacroPore”), and Senko Medical Trading Co., a
Japanese Corporation (“Senko”).

 

R E C I T A L S:

 

WHEREAS, MacroPore desires to have Senko develop demand for and sell Products
(as defined herein) within the Territory (as defined herein), and to appoint
Senko to act as the exclusive distributor of Products in the Territory; and

 

WHEREAS, Senko desires to engage in the sale and distribution of Products within
the Territory and to be designated as the exclusive distributor of Products in
the Territory and has the expertise, staff, experience and has made the
necessary investments to carry out the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, MacroPore and Senko hereby agree as follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the terms set forth below shall have the following meanings:

 

1.1                                 “Affiliate of Senko” shall mean  any
(natural or legal) person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by Senko, or is under common control
with, the person specified. “Control” shall mean ownership of more than 20% of
the shares of stock entitled to vote for the election of directors in the case
of a corporation, and more than 20% of the voting power in the case of a
business entity other than a corporation.

 

1.2                                 “Commercialization” shall mean the formal
listing of registration and reimbursement points for the first Product (defined
below) so listed with the Japanese Ministry of Health, Labour and Welfare
(“MHLW”) as specially defined in Section 6.1(a) of this Agreement.

 

1.3                                 “Commercialization Date” shall mean the date
upon which Commercialization has occurred as specially defined in Section 6.1(a)
of this Agreement.

 

1.4                                 “Field of Use” shall mean the MacroPore Thin
film technology (SurgiWrap/CardioWrap) for use in anti-adhesion, soft tissue
support and minimizing the attachment of soft tissues through out the body. 
Field of Use does not include applications in the Spinal Field.

 

1

--------------------------------------------------------------------------------


 

1.5                                 “Gross Sales” shall mean the total amount of
money and/or the value of other consideration received by Senko and/or Senko
Medical Instrument Mfg. Co., Ltd. for the sale and/or distribution of Product
(excluding the amount and/or value received by Senko from Senko Medical
Instrument Mfg. Co., Ltd.); provided, however, that in case the Product is sold
by Senko or Senko Medical Instrument Mfg. Co., Ltd. to any Affiliate of Senko
(other than these two companies), the Gross Sales shall be calculated on the
basis of 70% of the reimbursement points which shall be deemed to be the fair
market price rather than the actual transfer price. .

 

1.6                                 “Product(s)” shall mean the specialized
bioresorbable polymeric thin film medical products manufactured or marketed by
MacroPore on the date of this Agreement including the “SurgiWrap” and
“CardioWrap” products, and such additional items as may be added to the
definition of “Products” by mutual agreement in writing between the parties
hereto.

 

1.7                                 “Spinal Field” shall mean all applications
(including but not limited to: anti-adhesion, anti-scarring, minimizing the
attachment of soft tissues, or soft tissue support) related to the anatomy of
the spine including, but not limited to, applications in the following: spinal
fixation, stabilization and/or fusion, spinal cord coverings, exiting nerve root
coverings, cauda equina coverings, lamina coverings and vertebral
column-cervical, thoracic, lumbar and sacral.  The spinal field does not include
distal peripheral nerve and other structures extrinsic and distal to the spine.

 

1.8                                 “Territory” shall mean the country of Japan.

 

2.                                       Distributorship.

 

2.1                                 Exclusive Appointment. Upon the terms and
subject to the conditions contained herein, MacroPore hereby appoints Senko as
its exclusive distributor of Products in the Territory for the Field of Use. By
said appointment, MacroPore (a) grants Senko the exclusive right to purchase
Products from MacroPore for resale and distribution in the Territory within the
Field of Use, (b) agrees not to sell, distribute or otherwise make available
(for remuneration or gratuitously) Products directly into the Territory other
than to Senko, and (c) agrees not to knowingly, directly, or indirectly, sell,
distribute or otherwise make available (for remuneration or gratuitously)
Products to persons outside the Territory for the purpose of resale into the
Territory within the Field of Use.

 

2.2                                 Acceptance of Exclusive Appointment.  Senko
hereby accepts appointment as MacroPore’s exclusive distributor of Products in
the Territory, as provided in Section 2.1 above, and agrees fully and faithfully
to perform and discharge all of its duties, obligations and responsibilities as
set forth in this Agreement.  Senko agrees that it shall not purchase Products
for resale into or distribution in the Territory from any source beside
MacroPore. Senko agrees that it shall not directly or indirectly sell,
distribute or otherwise make available (for remuneration or gratuitously)
Products outside the Territory or outside the Field of Use, or sell, distribute
or otherwise make

 

2

--------------------------------------------------------------------------------


 

available (for remuneration or gratuitously) Products to persons for the purpose
of active resale or distribution (whether for remuneration or gratuitously)
outside the Territory or outside the Field of Use.  SENKO ACKNOWLEDGES AND
AGREES THAT SALES AND DISTRIBUTION OF PRODUCTS OUTSIDE OF THE TERRITORY OR
OUTSIDE THE FILED OF USE MAY RESULT IN THE LOSS OF ALL RIGHTS GRANTED TO IT BY
THIS AGREEMENT AS PRESCRIBED IN SECTIONS 19 & 20 BELOW.

 

2.3                                 Payment for Distribution Rights.  In
consideration of Senko’s rights hereunder, Senko shall, within ten Japanese
business days after the date hereof, pay MacroPore the sum of One Million Five
Hundred Thousand Dollars ($1,500,000). This distribution rights fee is fully
earned after the initial three (3) years after the Commercialization Date. In
addition:

 

(a)                                  If it is determined in good faith by the
parties that Commercialization of the Products is unobtainable, then 50% of the
distribution rights  fee will be returned to Senko.

 

(b)                                 If MacroPore terminates the Agreement at any
time within the initial three (3) years post Commercialization, for any reason
except for a material breach by Senko, a pro-rata share of the distribution
rights fee will be returned.

 

2.4                                 Competing Products.  During the term of this
Agreement, Senko shall not, and shall cause its officers, directors, employees,
agents or representatives including Senko Medical Instrument Mfg. Co., Ltd
 (collectively, “Agents”), and any entity in which Senko has a controlling
ownership interest, directly or indirectly, not to, directly or indirectly,
promote, sell or distribute products within the Territory which are competitive
with the Products so long as the Products are competitive in the Field of Use in
the Territory.

 

2.5                                 Independent Contractor.  The relationship of
MacroPore and Senko established by this Agreement is that of independent
contractors, and nothing contained in this Agreement shall be construed to (a)
give either party hereto the power to direct and control the day-to-day
activities of the other, or (b) constitute the parties as partners, joint
ventures, co-owners or otherwise as participants in a joint or common
undertaking.  Neither party hereto nor any of its Agents is the representative
of the other party for any purpose except as expressly set forth in this
Agreement, and has no power or authority as agent, employee or in any other
capacity to represent, act for, bind or otherwise create or assume an obligation
on behalf of the other for any purpose whatsoever.  All financial obligations
associated with Senko’s business are the sole responsibility of Senko.  All sale
and other agreements between Senko and its customers are Senko’s exclusive
responsibility and shall have no effect on Senko’s obligations under this
Agreement.

 

2.6                                 Promotional Duties.

 

(a)                                  Senko shall (i) exert its best efforts to
introduce and diligently promote, sell and service the Products within the
Territory, including, without

 

3

--------------------------------------------------------------------------------


 

limitation, the full and complete attainment of the Minimum Purchase Guarantee
as set forth below in Section 3.1, (ii) make use of, and disseminate to its
customers, all promotional materials supplied by MacroPore, and (iii) cooperate
with MacroPore in activities directed toward the promotion, sales and servicing
of the Products, including but not limited to Senko’s translation of product
literature for the Products in the Japanese language and attaching Product
updates, literature, etc. with Products sold in the Territory as reasonably
requested by MacroPore or required by the responsible governmental authorities,
provided that MacroPore shall be allowed final review of all product
translations and modified marketing literature prior to distribution of such
materials, and (iv) support interest in the Products by representing the
Products at major trade shows in the Territory selected by Senko where similarly
applicable products are promoted.

 

(b)                                 Senko and its staff shall be conversant with
the technology and language relating to the Products, and shall develop
sufficient knowledge of the industry of MacroPore, the Products (including their
specifications, features and benefits) and products competitive with the
Products, so as to be able to explain in detail to potential customers the
differences between the Products and such competitive products.  Senko shall
conduct such sales training of its personnel as may be necessary to impart such
knowledge, and shall extend commercially reasonable cooperation to MacroPore in
any product education programs which it may establish.

 

(c)                                  Senko shall be obligated to attend training
sessions held by MacroPore at mutually agreed locations not more than once
annually.  Travel, lodging and related expenses shall be borne by Senko.  Senko
shall train and maintain a sufficient number of capable personnel (i) to service
the demands and needs for marketing and supporting the Products within the
Territory, and (ii) to otherwise carry out the obligations and responsibilities
of Senko under this Agreement.

 

(d)                                 Senko shall at all times display,
demonstrate and otherwise represent the Products fairly in comparison with
competitive products from other manufacturers, shall make no false or misleading
representations to customers or other persons with regard to the Products or
MacroPore, and shall not make any representations with respect to the
specifications, features or capabilities of the Products which are not
consistent with those described in literature distributed by MacroPore.

 

3.                                       Minimum  Purchases and Sales of
Products.

 

3.1                                 Minimum Purchase Requirements.

 

(a)                                  During the first three years after the
Commercialization Date, Senko shall purchase a minimum of ******* units of
Product from MacroPore (the “Minimum Purchase Guarantee”).

 

--------------------------------------------------------------------------------

* *** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Within the first year after
Commercialization, both parties agree to have an opportunity to assess the
Minimum Purchase Guarantee in relation to the second and third year, and in good
faith, mutually agree to at the time of such assessment make any indicated
upward or downward correction in the Minimum Purchase Guarantee for observed
market response to the Products, changes of reimbursement points, changes in the
$/Yen exchange rate.

 

(c)                                  For each year following the third year
after Commercialization the parties shall reach a mutually agreed minimum
purchase guarantee prior to the commencement of that year.

 

3.2                                 Minimum Product Sales.  Notwithstanding
Section 3.1 (a) and (b), if Senko fails to sell ******* units of Product in the
Territory in the first three (3) years after Commercialization (the “Minimum
Sales Guarantee”), Senko agrees that MacroPore may, in its sole discretion,
elect to reduce the distribution rights of Senko to non-exclusive in the
Territory for the remainder of the Term of Senko’s distribution rights under
this Agreement. In the event that such rights reduction occurs, MacroPore may
then sell Products in the Territory through other distribution channels in
parallel to Senko.

 

3.3                                 Reductions in Quota.  Notwithstanding the
provisions of Sections 3.1 and 3.2, the Minimum Purchase Guarantee and the
Minimum Sales Guarantee for any period shall be reduced (a) in the case of
subpart (i) below, by an amount equal to 1.5 times the aggregate number of units
of Product not supplied by MacroPore against purchase orders issued by Senko in
accordance with Section 4.3, and (b) in the case of subpart (ii) below, by an
amount equal to 1.5 times the aggregate number of units  of Product affected by
such recall or withdrawal:

 

(i)                                     If MacroPore materially and
substantially fails for any reason to deliver ordered Products by the date
scheduled for delivery thereof pursuant to purchase orders issued by Senko in
accordance with Section 4.3, including but not limited to a failure to deliver
Products that conform to the then current specifications and such failure is not
cured within 30 days; or

 

(ii)                                  If a Product covered by this Agreement is
recalled from the market or withdrawn from sale for reasons of product safety or
quality as determined by any applicable governmental authority or by the mutual
agreement of the parties.

 

3.4                                 Samples.  MacroPore will provide Senko with
an appropriate number of samples at mutually agreed upon sample prices, for
assisting Senko in mutually agreed upon sales activities.  A formula of supply
will be determined in good faith discussions between the parties.

 

--------------------------------------------------------------------------------

* *** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

4.                                       Payment for Products, Terms &
Restrictions.

 

4.1                                 Product Prices.  Product will be transferred
at  a transfer price of FOB (San Diego) $******* (USD) per sheet for 130mm x
200mm and FOB (San Diego) $****** (USD) for 100mm x 130mm. In the event of
reasonably unforeseen substantial changes in terms of the USD/Yen exchange rate,
reimbursement rates, or manufacturing costs which substantially influence the
business of either party, both parties agree to discuss in good faith and
mutually determine an equitable price adjustment formula to moderate the
negative effects to the party so impacted by such changes. The application of
such formula may result in a higher or lower transfer price. In addition to such
transfer price, Senko must also make the payments in the form of a Royalty as
described in Section 5.

 

4.2                                 Payment Terms.  All payments by Senko under
this Agreement shall be made in United States Dollars, free of all withholdings,
and shall not be reduced by any exchange or collection charges or by any taxes
imposed under the laws of any country other than the United States of America,
and shall be due and payable within forty-five (45) days of invoice.

 

4.3                                 Purchase Orders.  Senko shall submit
purchase orders for Products to MacroPore in writing, whether by mail,
telecopier, telegram or otherwise.  Each purchase order shall, at a minimum, set
forth the product numbers, quantities, delivery dates, shipping instructions and
shipping addresses for all Products ordered.  Each purchase order shall be
subject to and governed by the terms of this Agreement.  Purchase orders shall
be binding upon Senko and MacroPore to the extent that they comply with all of
the terms of the Agreement. The terms and conditions of this Agreement shall so
govern and supersede any additional or contrary terms set forth in Senko’s
purchase order or any MacroPore or Senko acceptance, confirmation, invoice or
other document unless duly signed by an officer of Senko and an officer of
MacroPore and expressly stating and identifying which specific additional or
contrary terms shall supersede the terms and conditions of this Agreement. 
Senko will place orders at least sixty (60) days in advance of the earliest
scheduled delivery date.  Senko may cancel or reschedule purchase orders for
Products only with MacroPore’s prior written approval.  Notwithstanding the
foregoing, any purchase order may be cancelled by Senko as to any Products that
are not delivered within 60 days after the delivery date requested by Senko
pursuant to a purchase order, and any such cancellation shall not limit or
affect any contract remedies available to Senko with respect thereto. Any such
cancellation by Senko must be by written notice to MacroPore given within 10
business days after such 60th day.

 

4.4                                 Senko’s Forecasts.  Senko shall provide
MacroPore with a six-month sales plan to be mutually agreed upon indicating by
month the number of Products

 

--------------------------------------------------------------------------------

* *** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

anticipated to be sold by Senko or purchased by Senko for use as samples in the
Territory.  The Plan shall be updated by Senko twice per year, for a rolling
successive six-month period.  Each Plan shall be used for purposes of
facilitating Senko’s marketing plans, MacroPore’s manufacturing plans, and
meeting the lead times required by certain of MacroPore’s suppliers, but are not
legally binding on Senko or MacroPore in any manner.

 

4.5                                 Invoices.  MacroPore shall invoice Senko for
the purchase price of the Products upon MacroPore’s delivery FOB (San Diego) of
such Products to Senko’s carrier.

 

4.6                                 Late Payment.  If Senko fails to pay to
MacroPore any amount when due, in addition to any other remedies of MacroPore,
Senko agrees to pay interest on the overdue balance at the rate of eight and
one-half (8.5%) per annum or, if such rate exceeds the maximum rate permitted by
law, Senko shall pay interest on such overdue balance at the maximum rate
permitted by law.  Payments received from Senko when any overdue balance exists
shall be applied first against accrued interest.

 

4.7                                 Exchange Control Restrictions.  If, because
of exchange control restrictions in the Territory, Senko is unable to make any
payment when due in United States Dollars and free of any exchange or collection
charges and of any taxes imposed under the laws of any country other than the
United States of America, Senko shall, upon written instructions from MacroPore,
deposit such payment in the name of MacroPore or its nominee in such bank or
other institution in the Territory and in such type of account as shall be
specified by MacroPore.  MacroPore shall be entitled to all interest earned on
such deposited amounts.

 

4.8                                 Production and Supply of Products.  During
the term of this Agreement or thereafter, MacroPore reserves the right, without
obligation or liability to Senko, to manufacture, produce, assemble, warehouse
or source the Products at any worldwide location, including locations outside of
the United States of America and locations within or outside the Territory
unless it may adversely affect the regulatory status of Products under the
Shonin (as defined in Section 6.1(a)) and/or the incessant supply of the
Products to Senko.

 

4.9                                 Product Packaging.  MacroPore agrees to
cause the Products to be packed pursuant to its standard export procedure and to
deliver the Products to Senko in accordance with the terms of each purchase
order in so far as such purchase order complies with the terms of this
Agreement. The above notwithstanding, it is the obligation of the Senko to
inform and assist MacroPore in complying with regulations on this and other
requirements relating to the importation of Products into the Territory.

 

4.10                           Title and Risk of Loss.  Title to Products and
all risk of loss shall pass from MacroPore to Senko at the time and place of
MacroPore’s delivery of Products to Senko, FOB Shipping Point with a carrier
specified by or reasonably acceptable to

 

7

--------------------------------------------------------------------------------


 

Senko.  Senko shall be solely responsible for insuring Products after shipment
to Senko, FOB Shipping Point.

 

4.11                           United States Export Controls.  MacroPore’s
obligation to sell and deliver Products to Senko shall be subject in all
respects to such laws and regulations of the United States of America as shall
from time to time govern the sale and delivery of goods abroad by persons
subject to the jurisdiction of the United States of America.  Senko shall not
directly or indirectly export, re-export or transship any of the Products, even
though otherwise permitted by this Agreement or by subsequent authorization from
MacroPore, except as shall be permitted by the laws and regulations of the
United States of America in effect from time to time.  (MacroPore shall endeavor
to keep Senko informed of changes in such laws and regulations, but assumes no
obligation to do so.)  Upon the reasonable request by MacroPore, Senko shall
give written assurances against such export, re-export or transshipment.

 

4.12                           Product Changes.   MacroPore shall not, without
Senko’s prior written consent, modify the specifications for a Product in a
manner that materially affects the performance or regulatory approval status of
the Product or materially increases Senko’s costs or expenses.

 

5.                                       Payments in the Form of a Royalty.

 

5.1                                 Payments in the Form of a Royalty.   In
consideration for MacroPore’s sale of products and grant of exclusivity and
other rights to Senko hereunder, Senko agrees to pay to MacroPore, in addition
to the transfer price in Section 4, payments in the form of a royalty (hereafter
“royalty” or “royalties”) in the amount of 5% of  Senko’s Gross Sales for a
period of three (3) years from the Commercialization Date.

 

5.2                                 Quarterly Royalty Reports.  Beginning on
Commercialization, and covering the period of the royalty obligation provided in
Section 5.1,  Senko will make quarterly fee reports to MacroPore on or before
each January 21 (for the quarter ending December 31), April 21 (for the quarter
ending March 31), July 21 (for the quarter ending June 30) and October 21 (for
the quarter ending September 30) of each year.  Each fee report will cover
Senko’s most recently completed calendar quarter and will, at a minimum, show:

 

(a)                                  The gross invoice prices for all Products
sold in the Territory and any payments thereon and other income (received by
Senko and/or Senko Medical Instrument Mfg. Co., Ltd.) for those Products sold
during the reporting period;

 

(b)                                 The total royalty fees due, in Japanese Yen,
payable to MacroPore for the quarter being reported;

 

8

--------------------------------------------------------------------------------


 

(c)                                  The amount of the cash and the amount of
the cash equivalent of the non-cash consideration including the method used to
calculate the non-cash consideration; and

 

(d)                                 Any other information reasonably necessary
to confirm Senko’s calculation of its royalty obligations hereunder.

 

5.3                                 Quarterly Royalty Fee Payments.  All fees
payable to MacroPore pursuant to this Section 5 shall be paid simultaneously
with the delivery of the quarterly report with which they correspond in Japanese
YEN unless otherwise specified in writing.

 

5.4                                 Document Retention.  Senko will keep
accurate books and records showing all Products sold in or for the Territory
sufficient to verify the quarterly reports required in Section 5.2. Such books
and records will be preserved for at least three (3) years after the date of the
payment to which they pertain.

 

5.5                                 Document Inspection.  The books and records
required to be maintained pursuant to Section 5.4 will be open to inspection by
experts appointed by MacroPore and bound by their obligation to professional
secrecy not more than once per calendar year, upon reasonable notice, at
reasonable times and in a manner that is not disruptive to the conduct of
operations of Senko, to determine their accuracy and assess Senko’s compliance
with the terms of this Agreement.  MacroPore shall bear the fees and expenses of
such examination.  If, however, an error in fees is discovered in any
examination, and the correction of such error would result in an additional
payment to MacroPore of more than five percent (5%) of the total fees due for
any year, then Senko shall bear the fees and expenses related to such
examination.

 

6.                                       Regulatory Matters.

 

6.1                                 MacroPore Responsibilities.

 

(a)                                  MacroPore will be responsible to obtain
regulatory approval (“Shonin”) under Manufacturing Approval of Foreign
Manufactured Medical Devices and retain In-Country Caretaker (ICC).  MacroPore
shall be responsible for all preparation and translation of the regulatory
application materials as well as any necessary product testing, pre-clinical
and/or clinical trials. MacroPore will apply for the Shonin and reimbursement
points as a bioresorbable barrier for adhesion prevention, adhesion control  and
adhesion reduction. The application will cover general, OB/GYN and cardiac
surgeries. Nevertheless, the product registration/reimbursement will be
considered complete (or “formally listed”) if one or more of the above specified
surgical areas (general, OB/GYN and cardiac) are approved with a regulatory
clearance for adhesion prevention, or, adhesion control and adhesion reduction,
or, with a clearance equal to or greater than the 510 K clearance received by
MacroPore on September 22, 2003 for the minimization of attachment of soft
tissue (“MAST”) in the U.S. and reimbursement points are established based upon
the clearance achieved; provided,

 

9

--------------------------------------------------------------------------------


 

however, that MacroPore agrees that the Minimum Purchase Guarantee and the
Minimum Sales Guarantee shall be reduced appropriately by consultation with
Senko, in good faith, taking into account the market size for each area in the
Territory if any one of the three surgical areas fails to be approved or
reimbursement points are not established for any one of said surgical areas as
of the Commercialization Date.

 

(b) MacroPore shall be responsible for obtaining all necessary export licenses
and permits as may be required to export the Products from the country of
manufacture into the Territory.  Senko shall cooperate fully with MacroPore in
its efforts to obtain any such approvals.

 

(c) MacroPore shall be responsible for compliance with present and future
applicable statutes, laws, ordinances and regulations of national, federal,
state and local governments now or hereafter in effect relating to the design,
manufacture and/or quality of Products.  Without limitation of the foregoing,
MacroPore represents and warrants to Senko that all Products sold and delivered
to Senko under this Agreement will have been designed, manufactured and labeled
in accordance with all applicable requirements. MacroPore shall inform Senko of
all serious and relevant adverse experience outside the Territory as soon as
possible whenever MacroPore becomes aware of such experiences. MacroPore also
shall inform Senko of any matters required so that Senko will be able to observe
the Good Manufacturing Practice for Import (GMPI) imposed in the Territory. The
GMPI agreement shall be otherwise discussed and signed by both parties, but it
is expressly agreed and understood that the terms of this Agreement shall
supercede and be controlling over any conflicting or contrary terms found in the
GMPI Agreement.

 

(d) MacroPore at its expense will provide Senko with any applicable surgical
procedure manuals and a reasonable and agreed level of sales and technical
training for Senko’s dedicated sales personnel for Products and other
appropriate Senko personnel. MacroPore and Senko will work together to provide
training to Physicians in the Territory at least once annually at a location
reasonably satisfactory to the parties. Each party shall bear their own expenses
for the provision of such training, and the training sessions shall accommodate
up to (50) Physicians.  MacroPore shall not be required to pay any attending
Physicians expenses (e.g. travel, accommodations, compensation etc…) related to
attending such training.

 

(e) MacroPore will work jointly with Senko in the preparation of mutually
acceptable Product packaging and labeling. MacroPore will provide its standard
operations and technical manuals to be modified by Senko for use with the
Products. MacroPore at its expense shall provide Senko from time to time as
requested by Senko with samples of Product sales and marketing materials. Senko
shall be responsible for reproduction and distribution of such materials.  Senko
shall be responsible for the translation, adaptation and/or modification of
MacroPore’s sales and marketing materials as deemed appropriate by Senko, and
MacroPore shall supply any available artwork or other materials reasonably
requested by Senko for use solely in connection therewith. Notwithstanding the
foregoing, MacroPore shall have final review of all product

 

10

--------------------------------------------------------------------------------


 

translations, modified marketing materials and literature prior to distribution
in the Territory.

 

6.2                                 Senko Responsibilities. Senko agrees to be
designated and act as MacroPore’s importer and distributor for the Products in
the Territory (and to obtain any necessary licenses and permits for such
importation and distribution).  Senko agrees to act as the Appointed Marketing
Approval Holder for the Products in the Territory and shall be responsible for
compliance with any and all applicable Pharmaceutical Affairs Laws (PAL) and
with any such other laws which an importer or distributor of medical implants in
the Territory must comply.  In addition, Senko shall obtain all (other than
MacroPore responsibilities in Section 6.1 above) necessary government
approvals,  consents, licenses and permits in the Territory or any governmental
or political subdivisions thereof (collectively, “Approvals”), and for
complying, and/or assisting MacroPore with complying with any and all applicable
statutory, administrative or regulatory requirements of the Territory or any
governmental or political subdivisions thereof (collectively, “Laws”), that are
necessary for the importation, sale and storage of the Products within the
Territory. These responsibilities include, or may include, without limitation,
testing, warehousing, and tracking, product labeling and packaging, periodic
evaluations of products, adverse event reporting, product documentation such as
traceability, samples, sales literature and records, and documentation and
reporting of recalls, which documentation shall be maintained by the Senko for
15 years after termination or expiration of this Agreement, any product
registrations with any government agency or health authority, or any
registration, approvals, or filing of this Agreement.  Without limiting the
generality of the foregoing:

 

(a)                                              Senko shall bear all costs,
fees and expenses associated with obtaining Approvals, as well as any other fees
related to complying with laws of the Territory (other than MacroPore
responsibilities in Section 6.1 above, all costs, fees and expenses associated
with which shall be borne by MacroPore).  MacroPore shall bear all costs, fees
and expenses associated with obtaining any approvals or complying with the laws
of the United States and all other countries, if any, of manufacture of the
Products.

 

(b)                                             The Shonin  (and/or any other
Product registration and approval necessary for the importation and sale of
Products in the Territory) issued by any governmental agency or health authority
which are necessary to import and sell the Products within the Territory shall
be the sole property of MacroPore and shall be issued to, and in the name of,
MacroPore. In the event that any right, title, or interest in and to any such
Shonin should be obtained by Senko in contravention hereof, Senko shall hold the
same on behalf of MacroPore and shall transfer the same to MacroPore or its
designee upon request and without expense to MacroPore.

 

(c)                                              Senko shall maintain complete
and accurate records of all Products sold by Senko, any Affiliate of Senko and
any subdistributors in sufficient detail to enable MacroPore to conduct an
effective recall of Products if MacroPore determines that such a recall is
required or otherwise necessary or appropriate.  In the event of a recall of any
of the Products initiated by MacroPore, or by Senko if  directed by MHLW,

 

11

--------------------------------------------------------------------------------


 

Senko and/or MacroPore will cooperate with and assist the other party in
effecting a recall, including promptly contacting any purchasers that either
party reasonably desires to be contacted, and Senko shall promptly communicate
to such purchasers the information or instructions reasonably necessary to be
transmitted relating to a recall, all of which customer contact and
communication shall be conducted by Senko. Notwithstanding the foregoing,
MacroPore shall pay, or reimburse Senko, for all other costs of effecting a
recall, including any shipping costs related to returning recalled Products to
MacroPore and replacing such recalled Products with new Products at MacroPore’s
expense, unless such recall is caused by Senko’s (including any of its
Affiliates and subdistributors) translations or modification of product labeling
or marketing materials and MacroPore has not approved such translation or
modification.

 

6.3                                 Regulatory Filing Milestone. Senko shall pay
MacroPore the nonrefundable amount of $1,250,000 (One Million Two Hundred and
Fifty Thousand US Dollars) within two (2) weeks of  MacroPore notifying Senko of
completion of filing of the initial regulatory application to MHLW for the
Products as a bioresorbable barrier for adhesion prevention,  adhesion control 
and adhesion reduction for applications in general, OB/GYN and cardiac
surgeries.  Photocopies of the application documents submitted to MHLW are to be
provided to Senko.

 

6.4                                 Regulatory Clearance Milestone. Senko shall
pay MacroPore the nonrefundable amount of $250,000 (Two Hundred and Fifty
Thousand US Dollars) within two (2) weeks of MacroPore’s notice to Senko of the
achievement of Commercialization.

 

7.                                       Examination and Audit of Senko
Information.  Senko (a) shall maintain for at least three (3) years its books,
records, contracts and accounts relating to the marketing and sale of the
Products, including, without limitation, information concerning customer
accounts, inventory levels, unit sales, Product prices, Product margins,
competitor information, market trends and strategies, and promotional activities
(collectively, “Senko Information”), and (b) shall permit examination thereof at
all reasonable times and upon reasonable notice (in no event shall such notice
be less than ten (10) Japanese business days) by MacroPore.  Senko shall allow
representatives of MacroPore at any reasonable time to audit all relevant
Product Information owned or controlled by Senko.  Senko shall provide MacroPore
with copies of any documents reasonably requested by MacroPore as a result of
such examination or audit.

 

7.1                                 Accounting Cooperation.        From time to
time MacroPore may need assistance from Senko in complying with various
accounting rules and regulations in keeping with its status as a publicly traded
entity in the U.S.  Occasionally MacroPore requires information that cannot
always be gleaned from publicly available records.  Accordingly, Senko agrees to
make commercially reasonable efforts to provide requested information about its
operations at MacroPore’s expense, provided that Senko shall be entitled to
withhold any information it deems, in its sole discretion, to be compromising to
its interests.

 

12

--------------------------------------------------------------------------------


 

8.                                       Representations and Warranties of
Senko.  Senko represents and warrants to MacroPore that it:

 

(a)                                  Has full and unrestricted authority to
enter into this Agreement and, by entering into or performing under this
Agreement, it will not breach any agreement to which it is currently a party;

 

(b)                                 Has the legal right, free of any right or
interest of any third party, to disclose all information disclosed to the other
party hereunder; and

 

(c)                                  Currently is in compliance with all Laws.

 

9.                                       Representations and Warranties of
MacroPore.  MacroPore represents and warrants to Senko that it:

 

(a)                                  Has full and unrestricted authority to
enter into this Agreement and by entering into or performing under this
Agreement, it will not breach any agreement to which it is currently a party,
and

 

(b)                                 Has the legal right, free of any right or
interest of any third party, to disclose all information disclosed to the other
party hereunder; and

 

(c)                                  Currently is in compliance with all Laws.

 

10.                                 Confidential Information.

 

10.1                           Definition.  Each of the parties hereto
recognizes that the relationship created by this Agreement may involve access by
Senko and MacroPore to information of substantial value to the other party,
including, but not limited to, designs, drawings, plans, software, programs,
material and manufacturing specifications, devices, trade secrets, applications,
formulae, know-how, methods, techniques, and processes (whether related to
MacroPore’s Patents, as defined herein, or otherwise), as well as financial,
business, marketing and product development information, and customer lists
relating to the Products (collectively, “Confidential Information”), provided
that Confidential Information shall not include information (a) in the public
domain or which subsequently falls into the public domain, (b) specifically
intended by MacroPore for disclosure to customers of Senko, (c) which the
non-disclosing party can prove was already known to it prior to the date of this
Agreement, or (d) disclosed to the non-disclosing party in good faith by a third
party having a legal right to do so.

 

10.2                           Non-Disclosure.  Each of the parties hereto
acknowledges and agrees that the other party owns all right, title and interest
in and to such party’s Confidential Information.  Each of the parties hereto
further agrees that it shall (a) maintain the secrecy and confidentiality of all
Confidential Information which comes to its attention, (b) take all necessary
precautions to prevent any disclosure of Confidential Information by any person
within its  control having access to said Confidential

 

13

--------------------------------------------------------------------------------


 

Information, and (c) during the term of this Agreement and for so long as
Confidential Information does not enter into the public domain through an act or
omission of the disclosing party, neither publish, disclose nor disseminate any
part of such Confidential Information in any manner (except as required by law),
or use the same, without the prior written consent of the disclosing party.

 

10.3                           Injunctive Relief.  Each of the parties hereto
understands and agrees that the Confidential Information has special value, the
loss of which cannot be reasonably or adequately compensated in damages or in an
action at law, and therefore, in the event of any breach or violation of the
provisions of this Section 10 by MacroPore or Senko, the non-breaching party
shall be entitled to equitable relief by way of injunction without the necessity
of proving actual damages, which relief shall be in addition to, and not in
limitation of, any other relief or rights to which such party may be entitled. 
The terms and provisions of this Section 10 shall survive any termination or
expiration of this Agreement.

 

11.                                 Warranty.

 

(a)                                  MacroPore represents and warrants to Senko
that all Products sold under this Agreement will have been designed,
manufactured, labeled, packaged and sold to Senko in accordance with all
applicable laws and regulations, including (as applicable) FDA GMP requirements,
ISO 13485 certification or successor requirements. Upon prior written notice,
MacroPore shall cause Senko’s regulatory personnel to be provided with
reasonable access from time to time to the facilities and records of MacroPore
for the purpose of confirming MacroPore’s and the Product’s compliance with all
applicable laws and regulations.

 

(b)                                 MacroPore warrants to Senko and to Senko’s
customers that Products shall, when delivered to Senko, meet the specifications
and, for a period of two (2) years after delivery of the Product to  Senko, be
free from defects in materials and workmanship. The foregoing express warranty
is contingent upon proper use of the Products in the applications for which they
were intended as indicated in the Product label claims.  Senko shall invoice
MacroPore for, and MacroPore shall promptly pay, all shipping, transportation,
insurance and other expenses actually incurred in replacing Products that were
under warranty.  MacroPore will repair, replace or credit Senko’s account for
any Product that MacroPore reasonably determines does not comply with this
warranty at the time of shipment to Senko or that otherwise does not conform to
the express warranties herein; provided, however, that MacroPore shall have no
obligation under this warranty to repair, make replacements, or grant credits
necessitated in whole or in part by accidents; failure to maintain in accordance
with any transportation, storage, handling, or maintenance, instructions
supplied by MacroPore; damage by acts of nature, vandalism, burglary neglect or
misuse; or other fault or negligence of Senko or (except for any strict
liability of MacroPore) the customer or user.  Prior to returning any Product
alleged to be defective, Senko shall notify MacroPore in writing of the claimed
defect and shall include the model and lot/serial number of such Product, as
well as the number and date of the invoice therefor.  No Product shall be
returned without first obtaining a

 

14

--------------------------------------------------------------------------------


 

returned goods authorization from MacroPore, which authorization shall not be
unreasonably withheld.  THE EXPRESS WARRANTIES SET FORTH ABOVE ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY SPECIFICALLY
DISCLAIMED, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. IN NO EVENT SHALL
MACROPORE’S LIABILITY FOR PRODUCT WARRANTY INCLUDE ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 

12.                                 Trademarks.

 

12.1                           MacroPore’s Marks.  MacroPore owns or has the
right to use the trademarks, service marks and/or trade names listed on
Schedule 12 in connection with the sale of the Products in the Territory
(“MacroPore’s Marks”), Certain of MacroPore’s Marks may be registered in the
jurisdiction(s) which comprise the Territory.

 

12.2                           Use of MacroPore’s Marks by Senko.  MacroPore
hereby grants to Senko an exclusive right and license to use MacroPore’s Marks
solely in connection with the promotion, sale and distribution of the Products
within the Territory.  This right and license shall not be assignable or
transferable by, or subject to any encumbrance of, Senko in any manner
whatsoever. Senko shall have the right to grant any sublicenses in the Territory
solely for use in connection to the Products for sale within the Field of Use
without MacroPore’s prior written consent.  All rights with respect to
MacroPore’s Marks and all other trademarks, service marks and trade names used
by MacroPore not specifically granted to Senko in this Agreement shall be and
hereby are reserved to MacroPore. Nothing in this Agreement shall be deemed to
constitute or result in an assignment of any of MacroPore’s Marks to Senko or
the creation of any equitable or other interests therein.  Neither Senko nor any
of its Affiliates or sublicensees shall use any of MacroPore’s Marks in any
manner as a part of its business, corporate or trade name or otherwise.

 

12.3                           Acknowledgment of Ownership.  Senko acknowledges
that (a) MacroPore owns MacroPore’s Marks and all goodwill associated with or
symbolized by MacroPore’s Marks, (b) Senko has no ownership right in or to any
of MacroPore’s Marks, and (c) Senko shall acquire no ownership interest in or to
any of MacroPore’s Marks by virtue of this Agreement.  Senko shall do nothing
inconsistent with MacroPore’s ownership of MacroPore’s Marks and related
goodwill (such as using or registering any similar name or mark) and agrees that
all use of MacroPore’s Marks by Senko shall inure to the benefit of MacroPore.

 

12.4                           Form of Use.  Senko shall use MacroPore’s Marks
only in the form and manner prescribed from time to time by MacroPore.  Senko
shall mark each Product and all advertising, promotional or other materials
bearing any of MacroPore’s Marks with such notices as MacroPore may require,
including, but not limited to, notices that MacroPore’s Marks are trademarks of
MacroPore and are being used with the permission of MacroPore.

 

15

--------------------------------------------------------------------------------


 

12.5                           Submissions.  Senko shall submit to MacroPore for
its written approval before any use is made thereof, representative samples of
all Products, stationery, invoices, catalogs, brochures, packages, containers,
and advertising or promotional materials bearing any of MacroPore’s Marks which
Senko or its Agents prepare.  Senko shall not make any use of MacroPore’s Marks
unless and until it receives MacroPore’s prior written approval.  MacroPore
shall have the absolute right to approve or reject any proposed use of any of
MacroPore’s Marks, in its sole discretion.

 

12.6                           Registration.  MacroPore shall have the sole
right to take such action as it deems appropriate to obtain trademark
registration in the Territory for any of MacroPore’s Marks.  If it shall be
necessary for Senko to be the applicant to effect any such registrations, Senko
shall cooperate with MacroPore to effect any such registrations, and hereby does
assign all of its right, title and interest in and to each such application, and
any resulting registration, to MacroPore, and shall execute all papers and
documents necessary to effectuate or confirm any such assignment.  Senko shall
perform all reasonable and necessary acts and execute all necessary documents to
effect the registration of MacroPore’s Marks as MacroPore may request, all at
MacroPore’s sole expense.  Senko shall not obtain or attempt to obtain in the
Territory, or elsewhere, any right, title or interest, registration, or
otherwise, in or to MacroPore’s Marks, or any of them.  In the event that any
such right, title or interest should be obtained by Senko in contravention
hereof, Senko shall hold the same on behalf of MacroPore and shall transfer the
same to MacroPore upon request and without expense to MacroPore.

 

12.7                           Infringement Information.  Senko shall notify
MacroPore promptly of any unauthorized use of MacroPore’s Marks or of any mark
confusingly similar thereto which comes to its attention.  MacroPore shall have
the sole right to determine whether or not any action shall be taken against any
such infringement, and Senko shall not institute any suit or take any action on
account of any such infringement or imitation without first obtaining the
written consent of MacroPore to do so.  Senko shall provide MacroPore with all
reasonable assistance, at MacroPore’s expense, in any prosecution of any such
action, including suits in which Senko is joined as plaintiff, MacroPore shall
have the sole right to employ counsel and to direct the handling of the action
and litigation and any settlement thereof, and Senko shall not share in any of
the proceeds of judgment or settlement resulting from any such action.

 

12.8                           Termination of Use.  Upon expiration or earlier
termination of this Agreement, Senko shall cease using MacroPore’s Marks in any
manner, either similar or dissimilar to the use enumerated above.

 

13.                                 Patent Ownership and Rights to Inventions.

 

13.1                           No Ownership By Senko.  Subject to Section 13.2
below, Senko shall not be deemed by anything contained in this Agreement or done
pursuant to it to acquire any right, title or interest in or to  MacroPore’s
Patents (as defined in Section 15) or any patent now or hereafter covering or
applicable to any Product, nor in or to any

 

16

--------------------------------------------------------------------------------


 

invention or improvement now or hereafter embodied in any Product, whether or
not such invention or improvement is patentable under the laws of any country.

 

13.2                           New Inventions/Improvements.  If during the term
of this Agreement or within one (1) year after the date of its termination,
Senko, any of its Agents, or any person acting under contract with Senko,
invents or designs any improved Product, whether or not patented or patentable
in any jurisdiction, Senko shall make or cause a prompt and full disclosure to
MacroPore of such invention, design, or improvement and shall grant, or cause
the grant of a perpetual, irrevocable, non-exclusive, royalty-free worldwide
license to MacroPore to use such invention, design or improvement, with an
unlimited right in MacroPore to sublicense under such license.  At MacroPore’s
request, Senko promptly shall supply or cause to be supplied to MacroPore such
drawings, specifications, engineering data and shop practice information as may
be reasonably necessary to enable MacroPore to use the invention, design or
improvement.  Senko’s obligations under this Section 13.2 shall continue for so
long after any termination of the Agreement as may be necessary for MacroPore to
obtain effective use of the rights granted herein.

 

13.3                           Obligations of Employees.  Senko shall enter into
appropriate contracts with its present and future Agents and with any persons
acting under contract with Senko, obligating such Agents and other persons to
grant the licenses and perform the other acts required under Section 13.2
above.  All such information and rights of inventions shall be deemed
Confidential Information of MacroPore.

 

14.                                 Infringement of Third Party Rights.

 

14.1                           Patent Rights.

 

(a)                                  Defense of Claims.  MacroPore shall defend
(without substantial delay), or at its option settle, any suit instituted
against Senko that is based on an allegation that any Product (as sold by Senko
in and for the Territory within the Field of Use) constitutes an infringement of
any patent or any other intellectual property right.  MacroPore shall have sole
control of defense of any such action, including any appeals and negotiations
for the settlement or compromise thereof and shall have full authority to enter
into a binding settlement or compromise; provided that MacroPore shall not enter
into any settlement or compromise that may adversely affect Senko without
Senko’s consent, which consent shall not be unreasonably withheld.  MacroPore
shall indemnify, subject to the limitations set forth herein, Senko against any
final award of damages and costs made against Senko and any settlement amounts
as a result of any such action.  In order to qualify for such indemnification,
Senko shall notify MacroPore promptly in writing of such claim, suit or
proceeding and give MacroPore such information and assistance as MacroPore may
reasonably request to settle and defend any such claim; provided the failure to
give such notice, information and assistance shall only relieve MacroPore of
liability under this subsection to the extent such failure adversely affects
MacroPore’s ability to defend such action.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Limitation of Liability. MacroPore shall
have no liability of any kind to Senko under Section 14.1(a) or based upon any
other claim Senko may have to the extent any such claim is based upon or arises
out of (a) the use of any Product in combination with an apparatus or device not
manufactured, supplied or approved by MacroPore, (b) the use of any Product in a
manner for which it was not designed or intended to be used, or (c) any
modification of any Product by Senko or any third party that causes it to become
infringing.

 

(c)                                  Replacement Product.  Notwithstanding the
foregoing, if it is adjudicatively determined that any Product infringes, or in
MacroPore’s sole opinion, may be found to infringe a third party’s patent or
other intellectual property rights, or if the sale or use of the Products is, as
a result, enjoined, then MacroPore shall, at its option and expense, either: (i)
procure for Senko the right under such patent to sell or use, as appropriate,
the Products; or (ii) replace the Products with other noninfringing functionally
equivalent products; or (iii) modify the Products to make the Products
functionally equivalent and noninfringing, remove any prior version of the
Products in Senko’s inventory and refund the aggregate payments made therefor by
Senko; or (iv) if the use of the Products is prevented by injunction,
discontinue Product sales under the Agreement and remove any Products in Senko’s
inventory and refund the aggregate payments paid therefor by Senko, in which
event MacroPore shall promptly refund to Senko a pro rata portion (based on the
portion of the original Term remaining) of the distribution rights fee paid by
Senko pursuant to Section 2.3.

 

14.2                           Ownership.  MacroPore represents and warrants to
Senko the following: MacroPore owns or possesses licenses or other rights to use
all Intellectual Property (as defined below) used in the research, design,
development, manufacture or sale of the Products in the Territory (the
“MacroPore Intellectual Property”), free and clear of any liens, charges,
security interests, mortgages, pledges, restrictions, or any other encumbrances
of any kind which are inconsistent with the rights granted to Senko hereunder.
To the knowledge of MacroPore, the MacroPore Intellectual Property is valid and
has not been challenged in any judicial or administrative proceeding. MacroPore
has taken all necessary steps or appropriate actions to record its interests, or
to protect its rights, in the MacroPore Intellectual Property, to the extent
that is necessary for Senko to exercise its rights under this Agreement. To the
knowledge of MacroPore, no person or entity nor such person’s or entity’s
business or products has infringed, misused, misappropriated or materially
conflicted with the MacroPore Intellectual Property for use within the
Territory, or currently is infringing, misusing, misappropriating or materially
conflicting with the MacroPore Intellectual Property for use within the
Territory. To the knowledge of MacroPore, all proprietary technical information
developed by and belonging to MacroPore that has not been patented has been kept
confidential (subject to the rights of MAST under the APA, each as defined in
Section 22.1(b) below).  “Intellectual Property” means letters patent and patent
applications; trademarks, service marks and registrations thereof and
applications therefor; copyrights and copyright registrations and applications;
mask works and registrations thereof; all inventions, discoveries, ideas,
technology, know-how, trade secrets, data, information, processes,

 

18

--------------------------------------------------------------------------------


 

formulas, drawings and designs, licenses, computer programs and software; and
all amendments, modifications, and improvements to any of the foregoing.

 

14.3                           Protection Of MacroPore’s Intellectual Property
And Improvements.  MacroPore shall be responsible for filing, prosecuting and
maintaining all US and foreign patents and copyrights and applications therefor
to the extent it deems necessary or appropriate to protect the MacroPore
Intellectual Property.

 

15.                                 Third Party Infringers.  If Senko becomes
aware that a third party is or may be making unauthorized use of (a) any patent
owned by MacroPore, or for which MacroPore has the exclusive right of use, which
relates to the Products (“MacroPore’s Patents”), or (b) any other intellectual
property rights relating to the Products owned or controlled by MacroPore, Senko
shall promptly give MacroPore written notice thereof.  Senko shall not take any
other action regarding such infringement without the prior written approval of
MacroPore, which shall not be unreasonably delayed or withheld.  Senko shall
cooperate with MacroPore, at no out-of-pocket expense to Senko, in connection
with any action taken by MacroPore to terminate the infringements.  With respect
to all claims and suits, including suits in which Senko is joined as plaintiff,
MacroPore shall have the sole right to employ counsel and to direct the handling
of the claim and litigation and any settlement thereof.

 

16.                                 Claims.

 

16.1                           Product Liability Claims.  Senko shall
immediately notify MacroPore in writing of any products liability claim or
action brought with respect to the Products based on alleged defects in the
design or manufacture of the Products or other adverse claim regarding the
Products.  Upon receiving such written notice, MacroPore shall assume and have
sole control of the defense of any such claim or action, including the power to
conduct and conclude any and all negotiations, compromises or settlements. 
Senko shall comply with all reasonable requests from MacroPore for information,
materials or assistance, with respect to the conduct of such defense at
MacroPore’s expense.  MacroPore shall be responsible for payment of all claims
based on MacroPore’s design or manufacture of the Products, and all legal
expenses and costs incurred in that regard; provided, however, that MacroPore
shall have no liability for any judgment, settlement, compromise, expenses or
costs made or incurred by Senko without MacroPore’s consent, which shall not be
unreasonably delayed or withheld.  Nothing in this section shall be construed as
requiring MacroPore to conduct and/or assume Senko’s independent defense against
any claim or action, if such claim or action involves the independent conduct,
acts or omissions of Senko.

 

16.2                           Notice from Senko.  Senko shall promptly notify
MacroPore of any potential or actual litigation or governmental activity in the
Territory relating to the Products or the business operations of Senko or
MacroPore.  Senko shall provide such notice with ten (10) Japanese business days
from the time that Senko learns of such litigation or activity.

 

19

--------------------------------------------------------------------------------


 

16.3                           Indemnification by Senko.  Senko assumes sole
responsibility for all acts performed by it pursuant to this Agreement and shall
be solely responsible for all Claims (as defined herein) in connection
therewith.  Senko shall indemnify, defend and hold MacroPore harmless from any
and all claims, actions, lawsuits, demands, costs, liabilities, losses, damages
and/or expenses (including reasonable attorneys’ fees and costs of litigation)
by any other party resulting from or relating to any acts, omissions or
misrepresentations of Senko, its Agents or any of them (collectively, “Claims”).

 

16.4                           Indemnification by MacroPore.  MacroPore assumes
sole responsibility for all acts performed by it pursuant to this Agreement and
shall be solely responsible for all Claims (as defined herein) in connection
therewith. MacroPore shall indemnify, defend and hold Senko harmless from any
and all claims, actions, lawsuits, demands, costs, liabilities, losses, damages
and/or expenses (including reasonable attorneys’ fees and costs of litigation)
by any other party resulting from or relating to any acts, omissions or
misrepresentations of MacroPore, its Agents or any of them (collectively,
“Claims”).

 

17.                                 Insurance.  To the extent commercially
available, each party  shall maintain in full force and effect product liability
insurance and property damage insurance on its operations, with reasonable
coverage limitations and terms.  Each party  shall provide the other party  with
written notice of any cancellation of any insurance hereunder at least thirty
(30) days prior to such cancellation.

 

18.                                 Term.  The term of this Agreement shall be
for a period of five (5) years following Commercialization of the Product in
Japan, and is renewable for an additional

 

five (5) year term conditioned upon reaching mutually agreed Minimum Purchase
Guarantees following the initial term.

 

19.                                 Termination.  This Agreement shall remain in
full force and effect as specifically set forth in Section 18 hereof, unless
earlier terminated as follows:

 

(a)                                  By mutual consent of the parties in writing
at any time;

 

(b)                                 By either party upon giving written notice
to the other party if such other party is in default of any material term or
provision hereunder (including, without limitation, Senko’s failure to meet the
Minimum Purchase Guarantee pursuant to Section 3.1 hereof), and such default is
not cured within ninety (90) days of written notice of such default;

 

(c)                                  By either party upon giving written notice
to the other party:  (i) if ownership, management, or control of the other party
 or all or substantially all of the other party’s assets are transferred to a
person or entity other than the person or entity exercising ownership,
management or control at the date of this Agreement which transfer materially
adversely affects the performance of such other party’s obligations hereunder;
or (ii) if a court having jurisdiction shall enter a decree or order for relief
in respect of the other party  in an involuntary case under any applicable
bankruptcy,

 

20

--------------------------------------------------------------------------------


 

insolvency or other similar law now or hereinafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) for such other party or for any substantial part of its property, or
order the winding up or liquidation of its affairs, and such decree or order
shall remain unstayed and in effect for a period of sixty (60) consecutive days;
or (iii) if the other party shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in any involuntary case under any
such law, or consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or similar official) for
such other party for any substantial part of its property, or make any general
assignment for the benefit of creditors, or fail generally to pay its debts as
they become due or shall take any action in furtherance of any of the foregoing;
or

 

(d)                                 A party may terminate this Agreement by
giving notice in writing to the other party should an event of Force Majeure
preventing performance by such other party continue for more than 180
consecutive days.  “Force Majeure” means any event or condition, not existing as
of the date of this Agreement, not reasonably foreseeable as of such date and
not reasonably within the control of either party, which prevents in whole or in
material part the performance by one of the parties of its obligations
hereunder, such as an act of government, war or related actions, civil
insurrection, riot, sabotage, strike, epidemic, fire, flood, windstorm, and
similar events.

 

20.                                 Effect of Termination.

 

20.1                           Effect of Full Termination. Termination or
expiration of this Agreement shall not extinguish debts and other obligations
created or arising between the parties by virtue of contracts or arrangements
entered into hereunder before the effective date of termination or expiration of
this Agreement (the “Termination Date”). Without limiting the generality of the
foregoing, upon the Termination Date:

 

(a)                                  Senko shall not be relieved of its
obligation to (i) pay for Products received by Senko prior to the Termination
Date, or (ii) receive and pay for all Products covered by orders which have been
received by MacroPore prior to the Termination Date, or (iii) make Section 5
royalty payments with regard to all Products received before or after the
Termination Date by Senko;  MacroPore shall be obligated to complete all Product
orders which were received by MacroPore prior to the Termination date, provided
that MacroPore receives adequate assurance of payment; and in each such case,
Senko shall be permitted to distribute such Products as well as any Products in
Senko’s inventory within the Territory, subject to Section 20.1 (c).

 

(b)                                 Senko shall cooperate with MacroPore to
allow for the orderly transfer of operations within the Territory to MacroPore
or its designee; Senko shall provide MacroPore with (i) full and immediate
access to all marketing and sales information pertaining to the Products,
including, without limitation, customer lists, past sales history and Product
pricing information, and (ii) copies of any such information upon MacroPore’s
request.  Furthermore, Senko shall transfer all MacroPore Product

 

21

--------------------------------------------------------------------------------


 

registration and regulatory documentation necessary to facilitate transfer of
the Territorial distribution to a third party as well as to transfer to
MacroPore all of MacroPore’s Marks, MacroPore’s Patents which are then in the
name of and/or held by Senko.

 

(c)                                  In the event of a termination resulting
from a material breach of this Agreement by MacroPore, Senko shall have the
right, at its option, to require MacroPore to repurchase from Senko all of
Senko’s inventory of Products (excluding demonstration units and Products with
less than 6 months shelf life remaining as of the effective date of termination)
as of the termination date at MacroPore’s invoiced price (and inclusive of any
shipping charges or taxes, but net of any price adjustments, credits or other
allowances) to Senko for such Products.  Senko may exercise its option under
this Section 20.1(c) by notifying MacroPore in writing no later than 30 days
after the effective termination date. Senko shall be permitted to resell any
such inventory of Products that MacroPore does not repurchase from Senko.

 

(d)                                 In the event of a termination resulting from
a material breach of the Agreement by Senko, Senko shall submit to MacroPore
within thirty (30) days after the Termination Date a list of all the Products
owned by Senko which were purchased from MacroPore as of the Termination Date;
MacroPore may, at its option, purchase any or all of such Products from Senko
upon written notice of its intention to do so, at prices to be agreed upon
between the parties but in no event greater than the respective prices paid by
Senko to MacroPore for such products; after receipt of such Products from Senko,
MacroPore will issue an appropriate credit to Senko’s account.

 

(d)                                 Senko shall cease to use any Confidential
Information relating to or in connection with its continued business operations
and shall  promptly return to MacroPore any and all registrations of MacroPore’s
Marks and all physical, written and descriptive matter (including all
reproductions and copies thereof) containing Confidential Information as
MacroPore may specify.

 

(e)                                  NEITHER PARTY HERETO SHALL BE LIABLE TO THE
OTHER PARTY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, ARISING FROM  THE TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS.

 

20.2                           Effect of Partial Termination.  In the event that
Senko’s distribution rights are reduced as provided for in Section 3.2, Senko
shall assist and cooperate with MacroPore by providing MacroPore at MacroPore’s
cost any regulatory materials related to the Territory and in executing any
documents, if any, necessary to effectuate the distribution of the product
through another distributor in parallel to Senko in the Territory.

 

21.                                 Excusable Delays.  MacroPore shall not be
liable for any delay in the manufacture or delivery of Products pursuant to the
terms and provisions of this Agreement, or for any damages suffered by Senko by
reason of such delay, when such

 

22

--------------------------------------------------------------------------------


 

delay is, directly or indirectly, caused by, or in any manner arises from,
fires, floods, accidents, riots, acts of God, war, governmental interference or
restrictions, strikes, labor difficulties, back-orders, material shortages,
regulatory or business interruptions, acts of Senko or any other cause beyond
the reasonable control of MacroPore, whether similar or dissimilar to the
foregoing.

 

22.                                 General Provisions.

 

22.1                           Successors and Assigns.

 

(a)                                  This Agreement shall inure to the benefit
of, and be binding upon, the respective successors and assigns of the respective
parties hereto; provided, however, that neither party shall have the right to
assign any of its rights, delegate any of its duties, or subrep or contract out
any of its duties under this Agreement without the prior written consent of the
other party, which consent may not be unreasonably withheld.  For avoidance of
doubt, it is understood and agreed that Senko may withhold such consent if the
assignment, delegation or subrep or contract may, in Senko’s reasonable opinion,
materially adversely affects the regulatory status of Products under the Shonin
or application therefor, or may cause substantial delay in obtainment of the
Shonin for Products, and/or materially effects the supply of the Products to
Senko.  Neither party hereto shall be relieved of its respective right or
obligations hereunder upon any assignment, whether voluntary, involuntary or by
operation of law.  Subject to the preceding sentence, each term and provision of
this Agreement shall be binding upon and enforceable against and inure to the
benefit of any successors or assigns of the parties hereto.  For purposes of
this Agreement, any change of voting or management control of Senko or MacroPore
or any transfer (whether by sale of stock, sale of assets, merger or otherwise)
of any substantial part of its business (each a “Change in Control”) shall
constitute an assignment by Senko or MacroPore of its rights and interest in and
to this Agreement.  In the event of a Change in Control, each party agrees to
notify the other party in writing no less than thirty (30) days prior to such
Change in Control.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto and their respective
successors and assigns any rights or remedies under or by reason of this
Agreement.

 

(b)                                 Notwithstanding Section 22.1 (a), MacroPore
shall have the express right (not subject to any prior consent of Senko) to
assign all of its rights, interests and obligations in and to this Agreement in
connection with the purchase rights of MAST Biosurgery AG (“MAST”) granted to
MAST in the May 7, 2004, Asset Purchase Agreement (“APA”), between MacroPore and
MAST.  The APA provides that MAST shall have the right to purchase all rights of
MacroPore to the Products in the Territory, which would include the rights and
obligations of MacroPore provided by this Agreement.    Also, in the event of an
assignment to MAST, MacroPore agrees to provide (i) a written notice with the
detailed description of the assignment to Senko before the closing date of the
assignment; and (ii) back-up supply of Product directly to Senko (and not
through MAST) for the Term of this Agreement if MAST fails to supply Product to
Senko in accordance with the terms of this Agreement, and such failure would
otherwise

 

23

--------------------------------------------------------------------------------


 

amount to a material breach on the part of MAST.  The terms of the back-up
supply shall be subject to all of the terms of this Agreement, except that the
Product transfer price shall be established through good faith negotiations
between the parties at the time of such failure, provided that such transfer
price shall not be higher than that under this Agreement. Upon MAST’s provision
of reasonably satisfactory assurances to Senko that it can and will resume the
contractual supply of Product to Senko, MacroPore shall be relieved of this
duty.

 

22.2                           Notices.  All notices, requests, demands and
other communications which may be given or are required to be given under this
Agreement shall be in writing and in the English language with certified
translations as necessary.  All notices shall be sent by facsimile transmission
and confirmed by letter, certified mail return receipt requested, and shall be
deemed given on the date of such facsimile transmission.  All notices shall be
addressed as set forth below in Schedule 22.2, hereto, or to such other address
as each party hereto may from time to time designate by written notice to the
other party as provided herein.

 

22.3                           Governing Law.  This Agreement shall be governed
by, construed and enforced in accordance with the laws of the State of
California and the United States of America. Any actions, suits or proceedings
arising out of or related to this Agreement shall be brought in, and determined
exclusively by the courts of the State of California and the United States of
America. The United Nations Convention for the International Sale of Goods will
not apply.

 

22.4                           Resolution of Disputes.  The parties hereto (a)
mutually consent and submit to the jurisdiction of any state or federal court of
competent jurisdiction located in the City of San Diego, State of California, in
any action or proceeding arising out of or relating in any manner to this
Agreement, (b) each waive any claim that any such state or federal court is an
inconvenient forum, and (c) each irrevocably agree that any and all actions or
proceedings arising out of or relating to this Agreement or from transactions
contemplated herein shall be exclusively heard only in such state or federal
court, provided that nothing in this Section 22.4 shall affect MacroPore’s right
to bring an action or proceeding against Senko in the courts of any other
jurisdiction where the purpose of such action or proceeding is to (i) seek
injunctive relief against Senko, or (ii) collect moneys due and owing from Senko
to MacroPore on account of Senko’s failure to pay for Products or services
provided by MacroPore.  Service of process in any such action or proceeding
brought hereunder may be made by mailing copies of such process to the address
of the parties provided for in Section 22.2 hereto, provided that nothing in
this Section 22.4 shall affect the right of either party to serve legal process
in any other manner permitted by law.

 

22.5                           Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement, and shall not be
deemed to limit or affect any of the terms or provisions hereof.

 

24

--------------------------------------------------------------------------------


 

22.6.                        Construction.  Whenever in this Agreement the
context so requires, references to the masculine shall be deemed to include
feminine and the neuter, references to the neuter shall be deemed to include the
masculine and feminine, and references to the plural shall be deemed to include
the singular and the singular to include the plural.  Any references in this
Agreement to either party hereto shall include such party’s Agents.

 

22.7                           Waiver and Amendment.  No waiver, amendment,
modification or change of any provision of this Agreement shall be effective
unless and until made in writing and signed by all of the parties hereto.  No
waiver, forbearance or failure by any party hereto of its right to enforce any
provision of this Agreement shall constitute a waiver or estoppel of such
party’s right to enforce any other provision of this Agreement or a continuing
waiver by such party of compliance with any provision.

 

22.8                           Severability.  The provisions of this Agreement
are intended to be interpreted and construed in a manner so as to make such
provisions valid, binding and enforceable.  In the event that any provision of
this Agreement is determined to be partially or wholly invalid, illegal or
unenforceable, then such provision shall be deemed to be modified or restricted
to the extent necessary to make such provision valid, binding and enforceable,
or, if such provision cannot be modified or restricted in a manner so as to make
such provision valid, binding and enforceable, then such provision shall be
deemed to be excised from this Agreement and the validity, binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.  Nothing in this Agreement shall be
interpreted or construed as creating, expressly or by implication, a
partnership, joint venture, agency relationship or employment relationship
between the parties hereto or between a party hereto and the respective Agents
of the other party.

 

22.9                           Cooperation.  Each party hereto shall cooperate
with the other party hereto and shall take such further action and shall execute
and deliver such further documents as may be necessary or desirable in order to
carry out the provisions and purposes of this Agreement.

 

22.10                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument.

 

22.11                     Entire Agreement.  This Agreement (including any
exhibits and schedules hereto, each of which is incorporated herein and made a
part of this Agreement) constitutes the entire agreement and understanding of
the parties hereto and terminates and supersedes any and all prior agreements,
arrangements and understandings, both oral and written, express or implied,
between the parties hereto concerning the subject matter of this Agreement.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

MACROPORE BIOSURGERY, INC.

SENKO MEDICAL TRADING CO. 

 

 

By:

/s/ Christopher J. Calhoun

 

By:

/s/ Tetsuo Sasaki

 

 

 

Title: CEO

Title: President

 

 

Date: July 13, 2004

Date: July 16, 2004

 

26

--------------------------------------------------------------------------------


 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

SCHEDULES

 

27

--------------------------------------------------------------------------------


 

Schedule 12

 

TRADEMARKS

 

Outside #

 

Title

 

Serial # or
Registration #

 

Date Filed

 

Status

 

MA9672JP
(Japan)

 

SURGIWRAP

 

2003-015208

 

27-Feb-03

 

Pending

 

MA9644JP
(Japan)

 

CARDIOWRAP

 

2005-015207

 

 

 

Pending

 

 

28

--------------------------------------------------------------------------------


 

Schedule 22.2

 

ADDRESSES

 

MACROPORE BIOSURGERY, INC.:

 

MACROPORE

Attention:  Bruce Reuter

6740 Top Gun Street

San Diego, CA  92121

(858) 458- 0900 – Telephone

(858) 458- 0994 – Facsimile

 

With copy to:

Attention:  Seijiro Shirahama

 

 

SENKO MEDICAL TRADING CO.:

 

SENKO

Attention:  Executive Director

20-12, 3-chome, Yushima

Bunkyo-ku, Tokyo, Japan

(813) 3836-9031 – Telephone

(813) 3836-9087 – Facsimile

 

29

--------------------------------------------------------------------------------